Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 13, 2018

                                      No. 04-18-00222-CR

                                   Steve Chavarria RIVERA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR4391
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due June 6, 2018. The first motion for extension of time
was granted, extending the deadline to file the brief to July 6, 2018. On July 9, 2018, appellant
filed a second motion for extension of time. By order dated July 10, 2018, this court granted the
motion and extended the deadline to August 6, 2018. Our order advised appellant’s attorney,
Gary F. Churak, that no further extensions would be granted absent a motion for extension of
time, filed by August 6, that showed extraordinary circumstances justifying further delay.

        Neither the brief nor a motion has been filed. We therefore order Gary F. Churak to file
the brief by August 23, 2018. If appellant’s attorney fails to file an adequate response by the
date ordered, the court will abate this appeal and remand the case to the trial court for a hearing
to determine whether appellant or counsel has abandoned the appeal. Counsel may further be
ordered to appear before this court to show cause why he should not be held in contempt or
otherwise sanctioned for failing to comply with this court’s July 10, 2018 order.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court